     Case 4:19-cv-02033-YGR Document 146 Filed 03/16/21 Page 1 of 2



 1 Mark R. Figueiredo, Esq. (SBN 178850)
   mrf@structurelaw.com
 2 Austin T. Jackson, Esq. (SBN 312698)
   ajackson@structurelaw.com
 3 STRUCTURE LAW GROUP, LLP
   1754 Technology Drive, Suite 135
 4 San Jose, California 95110
   Telephone: (408) 441-7500
 5 Facsimile: (408) 441-7501
 6 Attorneys for Non-Parties
   Pegatron Corporation and Pegatron USA, Inc.
 7

 8                               UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10 In re APPLE INC. SECURITIES LITIGATION                  CASE NO. 19-cv-02033-YGR (JCS)
11                                                         PEGATRON CORPORATION AND
                                                           PEGATRON USA, INC.’S
12                                                         SUPPLEMENTAL OPPOSITION TO
                                                           PLAINTIFF’S MOTION TO COMPEL
13                                                         SUBPOENA
14                                                         Date:         March 26, 2021
                                                           Time:         9:30 a.m.
15                                                         Dept:         Zoom
                                                           Judge:        Hon. Joseph C. Spero
16

17         Non-Parties Pegatron Corporation and Pegatron USA, Inc. (“PGUSA”) respectfully
18 submit this supplemental brief in Opposition to Plaintiff’s Motion to Compel Subpoena. As noted

19 in Pegatron Corporation and PGUSA’s initial Opposition to Lead Plaintiff Norfolk County
20 Council as Administering Authority of the Norfolk Pension Fund’s (“Plaintiff”) Motion to
21 Compel, many of the issues raised were not discussed during the meet and confer process and

22 were not a part of the original joint discovery letter submitted to this Court. As a result of having

23 to address several new arguments, Pegatron Corporation and PGUSA did not have adequate time
24 to respond to all the new arguments raised in Plaintiff’s motion. Pegatron Corporation and

25 PGUSA directs the Court to its Opposition for relevant facts.
26         Pegatron Corporation and PGUSA would like to take this opportunity to clarify some
27 errors in the Opposition. First, at Page 5; Lines 24-25, should read “Pegatron Corporation
28 maintains that it is a domestic foreign corporation and not subject to the jurisdiction of this

                                                    -1-
     PEGATRON’S SUPPLEMENTAL OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL SUBPOENA
     Case 4:19-cv-02033-YGR Document 146 Filed 03/16/21 Page 2 of 2



 1 Court.” Second, at Page 13; Lines 1-4, should read “Even if the Court were to agree that CCC
 2 § 2110 and U.S. ex rel. Miller are relevant to the analysis of service of a subpoena on a non-party
 3 foreign company—which it should not—Plaintiff has failed to provide sufficient evidence and

 4 arguments to prove that PTSI is a “general manager” and thus is not an agent for Pegatron

 5 Corporation.”
 6         Further, PGUSA and Pegatron Corporation want to make clear that PGUSA is not an agent

 7 for Pegatron Corporation as alleged in Plaintiff’s Motion.          As explained in the Pegatron

 8 Corporation and PGUSA’s Opposition, PGUSA was never served on behalf of Pegatron
 9 Corporation and even if it had it would not have been proper because PGUSA is not an agent for

10 Pegatron Corporation.

11         Based on the foregoing, Pegatron Corporation and PGUSA respectfully requests the Court

12 consider the issues raised in this Supplemental Opposition and deny Plaintiff’s motion to compel.
13 Alternatively, if the Court is inclined to grant Plaintiff’s motion to compel, Pegatron Corporation

14 and PGUSA respectfully request that this Court order that Plaintiff is responsible for the fees and
15 costs associated with undertaking the discovery process.

16

17 Date: March 16, 2021                                  Respectfully submitted,

18

19                                                       By:       /s/ Austin T. Jackson
                                                               Mark R. Figueiredo, Esq.
20                                                             mrf@structurelaw.com
                                                               Austin T. Jackson, Esq.
21                                                             ajackson@structurelaw.com
                                                               STRUCTURE LAW GROUP, LLP
22                                                             1754 Technology Drive, Suite 135
                                                               San Jose, California 95110
23                                                             Telephone: (408) 441-7500
                                                               Facsimile: (408) 441-7501
24                                                             Attorneys for Non-Parties
                                                               Pegatron Technology Service, Inc
25                                                             and Pegatron USA, Inc.
26
27
28

                                                   -2-
     PEGATRON’S SUPPLEMENTAL OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL SUBPOENA
